     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 1 of 34




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )
                              v.                    )       CIVIL ACTION NO.
                                                    )
SUHYUN AN, JOHNSON MEDICAL GROUP                    )
PLLC (d/b/a Campbell Medical Clinic), and           )
CAMPBELL MEDICAL GROUP PLLC,                        )
                                                    )
                      Defendants.                   )
                                                    )

                 COMPLAINT OF THE UNITED STATES OF AMERICA

       1.      The United States of America (“United States”) brings this action to recover treble

damages and civil penalties arising from violations of the Federal False Claims Act, 31 U.S.C.

§ 3729, et seq. (“FCA”), and to recover damages under the common law theories of fraud, unjust

enrichment, and payment by mistake.

                                    I.    INTRODUCTION

       2.      Suhyun An is a chiropractor and nurse practitioner who manages the Campbell

Medical Clinic in the Spring Valley village in Houston. In addition to traditional chiropractic

services, Campbell Medical Clinic advertises that it offers “regenerative medicine” and a host of

cosmetic treatments such as Botox, Vampire Facelifts, and assorted other services.

       3.      In late 2015, An learned of an enticing money-making opportunity. The proposal:

buy cheap devices for a few hundred dollars each (an inflated price justified only by the devices’

reimbursement potential), tape them to patients’ ears, submit a $10,000 claim to Medicare for each

service, and receive well over $6,000 in reimbursement for every claim.
      Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 2 of 34




          4.   There was a catch, though. In order to garner the sky-high reimbursement rates,

An had to bill Medicare and other insurance programs using code L8679, a very expensive code

reserved for “implantable” neurostimulators where surgery had been performed.

          5.   Here, however, the devices were not “implantable” and did not require surgery.

Rather, the devices were simply taped to a patient’s ear using an adhesive. The only things that

went into a patient’s body were the electrodes that were inserted into the patient’s ear—barely

penetrating the skin—and affixed using another adhesive. Those electrodes were powered by

small batteries (e.g., a 9-volt Duracell) and would generate intermittent stimulation by electrical

pulses.

          6.   As an illustration, below is a photo of the ANSiStim, one of the various devices

used by An.1




          7.   Although An bought similar devices from competing manufacturers, all of them

were functionally identical and were commonly referred to as “p-stim” (percutaneous stimulation)

devices. (“P-STIM” was also the brand name of one of the devices.)



1
        Press Release, New DyAnsys Inc. Solution Relieves Long-Term Chronic Pain Without Narcotics,
PRNEWSWIRE.COM (available at https://www.prnewswire.com/news-releases/new-dyansys-inc-solution-
relieves-long-term-chronic-pain-without-narcotics-300085673.html) (last accessed May 5, 2020).


                                                2
      Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 3 of 34




       8.      In truth, these devices were simply providing electric acupuncture. Various brands

of the p-stim devices were cleared by the Food and Drug Administration (“FDA”) as electro-

acupuncture stimulator devices for use by licensed acupuncturists. Because acupuncture was not

covered by Medicare, the devices were not reimbursable at all.

       9.      Nevertheless, An took full advantage of the opportunity to earn fraudulent

reimbursement. Acting through Johnson Medical Group PLLC, an entity she set up to fraudulently

bill Medicare with the help of a physician in Houston, An submitted at least 666 claims to the

Medicare program using L8679 and received at least $3,886,119.06 in reimbursement. She also

submitted 31 claims and received at least $50,105.47 from TRICARE, an entitlement program for

uniformed service members, retirees, and their families around the world.

       10.     An’s conduct violated the FCA, which is designed to penalize parties who defraud

the federal government. The FCA provides that the government may recover treble damages and

substantial monetary penalties whenever someone submits false claims to the federal government

with, among other things, “reckless disregard” for the truth or falsity of those claims.

       11.     Consistent with ordinary common sense, An’s emails show that she actually knew

(or, at minimum, recklessly disregarded) that Medicare did not treat p-stim devices as implantable

neurostimulators worthy of reimbursement of approximately $6,500 to $8,000 per claim. In fact,

she expressed concerns right when she heard of the scheme, writing in emails that she was “reading

conflicting information on [the] legality of billing [p-stim] to different payor[s], including

Medicare.”

       12.     The sales representatives marketing to An—who stood to gain from this scheme—

put her in touch with consultants who told her how she could bill to garner the highest possible

reimbursement. An determined to bill Medicare using L8679 after learning that, so far, many other




                                                 3
      Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 4 of 34




doctors had gotten away with it. In an email to her billing company, An noted that she would

submit what she called “a test run” of a claim to Medicare to see if it would be paid.

       13.     An knew this billing scheme was highly suspect. Indeed, right after the “test” claim

was paid, she wrote in an email that, while she could make a lot of money billing p-stim devices,

she wanted to utilize a goldilocks approach—billing enough to make significant money but not

overdoing it so that she could “fly under the audit radar.”

       14.     In fact, on multiple occasions, An was warned by her staff, her billing company,

and even her then-husband who worked at the clinic that p-stim devices were not billable as

implantable neurostimulators and that she was likely committing fraud. She was even pointed

directly to the guidance of a Medicare contractor stating that these devices were not payable.

Nevertheless, she continued billing—sometimes for as many as 11 devices per patient.

       15.     An took other steps to evade scrutiny. She and her clinic staff did not attempt to

collect from patients the co-pay charge of approximately $1,600 that Medicare assigned to L8679

claims. She did this to avoid raising alarms with patients, who would have been livid upon learning

how much they were charged. (Nevertheless, some patients did in fact raise concerns.)

       16.     An’s fraud scheme allowed her to live a lavish lifestyle. She used the proceeds of

this fraud to buy multiple luxury cars, real estate properties, and a million-dollar house in a high-

end Houston neighborhood.

       17.     Ultimately, An and the Campbell Medical Clinic did not stay off the government’s

“audit radar” and the government commenced an investigation into her practices. The government

now seeks to recover all of the money paid to Defendants, plus treble damages and statutory

penalties as provided for under the FCA.




                                                 4
      Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 5 of 34




                             II.     JURISDICTION AND VENUE

       18.     This action arises under the False Claims Act (“FCA”), 31 U.S.C. §§ 3729 to 3733,

and the common law. This Court has subject matter jurisdiction over the entire action, including

claims asserted under the common law, under 28 U.S.C. § 1345 because the United States is the

Plaintiff. In addition, the Court has subject matter jurisdiction over the FCA causes of action under

28 U.S.C. § 1331.

       19.     The Court has personal jurisdiction over the Defendants pursuant to 31 U.S.C.

§ 3732(a) because the Defendants reside and/or transact business in the Southern District of Texas.

       20.     Venue is proper in the Southern District of Texas under 31 U.S.C. § 3732(a) and

28 U.S.C. § 1391(b) and (c) because Defendants reside and conduct business in this district and

most of the events giving rise to these claims occurred in this district.

                                         III.    PARTIES

       21.     Plaintiff United States brings this action on behalf of (a) the United States

Department of Health and Human Services (“HHS”), including HHS’s component agency, the

Centers for Medicare and Medicaid Services (“CMS”), which administers the Medicare and

Medicaid programs; and (b) the Department of Defense, including its component, the Defense

Health Agency (“DHA”), which administers the TRICARE Program.

       22.     Defendant Suhyun An (“An”) is a chiropractor and nurse practitioner who practices

in Houston, Texas. At all times relevant to this complaint, she has been an owner of Campbell

Medical Group PLLC and has managed Johnson Medical Group PLLC.

       23.     Defendant Johnson Medical Group PLLC (d/b/a Campbell Medical Clinic)

(“Johnson Medical”) is an entity that was used as a vehicle by An to bill Medicare, including for

the p-stim claims at issue in this Complaint. An submitted forms to Medicare representing that




                                                  5
      Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 6 of 34




Dr. Cheryl Johnson, a physician from West Houston, was the sole owner of Johnson Medical.

However, although Dr. Johnson signed documents indicating that she was nominally the legal

owner, An managed the entity and controlled the Medicare revenues it received. Dr. Johnson was

instead paid a monthly fee for serving as a medical director.

       24.     Defendant Campbell Medical Group PLLC (“Campbell Medical”) is An’s primary

chiropractic practice. It is located at 1012 Campbell Road, Houston, TX 77055. An took the funds

that were paid to Johnson Medical and diverted them to Campbell. An then took large distributions

from Campbell to fund her lifestyle.

                   IV.     LEGAL AND REGULATORY BACKGROUND

       A. The False Claims Act

       25.     The FCA prohibits knowingly presenting, or causing to be presented, to the United

States government a false or fraudulent claim for payment or approval. 31 U.S.C. § 3729(a)(1)

(1986), and 31 U.S.C. § 3729(a)(1)(A) (2009).2 In addition, the FCA prohibits knowingly making,

using, or causing to be made or used, a false record or statement material to a false or fraudulent

claim. 31 U.S.C. § 3729(a)(1)(B). The FCA further prohibits knowingly concealing or knowingly

and improperly avoiding or decreasing an obligation to pay or transmit money back to the Federal

Government. 31 U.S.C. § 3729(a)(1)(G).

       26.     The term “knowingly” under the FCA means that a person, with respect to

information, (i) has actual knowledge of the information, (ii) acts in deliberate ignorance of the

truth or falsity of the information, or (iii) acts in reckless disregard of the truth or falsity of the




2
       Congress amended the FCA as a part of the Fraud Enforcement Recovery Act of 2009 on May 20,
2009, making certain amendments retroactive, including 31 U.S.C. § 3729(a)(1)(B). Congress amended the
FCA again as part of the Patient Protection and Affordable Care Act on March 23, 2010.


                                                  6
      Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 7 of 34




information. 31 U.S.C. § 3729(b). No proof of specific intent to defraud is required to show that

a person acted knowingly under the FCA. Id.

          27.   The FCA provides that any person who knowingly presents or causes to be

presented, a false or fraudulent claim for payment or approval is liable for a civil penalty of up to

$22,363 per each such claim,3 plus three times the amount of the damages sustained by the United

States.

          B. Part B of the Medicare Program

          28.   In 1965, Congress enacted the Health Insurance for the Aged and Disabled Act,

which created Medicare. 42 U.S.C. § 1395, et seq. Medicare is a federal health care program

providing benefits to persons who are over the age of 65 and some under that age who are blind or

disabled.

          29.   The regulations implementing Medicare are found at 42 C.F.R. § 405, et seq. Part

B of Title XVIII of that Act (42 U.S.C. §§ 1395j-1395w), commonly referred to as the “Medicare

Part B Program” (Part B), is administered by the United States through HHS and its component

agency, CMS. Part B is a federally-funded national health insurance program providing medical

insurance protection for covered services to any person 65 years of age or older or to certain

disabled patients. Benefits are paid on the basis of reasonable and necessary charges for covered

services furnished by physicians and other suppliers of medical services.

          30.   CMS contracts out the adjudication of claims and the distribution of benefits under

Part B to private carriers under 42 U.S.C. § 1395u. In Texas, Novitas Solutions Inc. is the carrier

that adjudicated and paid Part B claims submitted by the Defendants.



3
        See 85 Fed. Reg. 37004, 37006. (June 19, 2020 inflation adjustment for FCA penalties applicable
to post-2015 conduct).


                                                  7
      Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 8 of 34




       31.       In order to submit claims to Medicare, and to be paid from the Medicare trust fund,

providers must file a provider agreement with the Secretary of HHS. 42 U.S.C. § 1395cc. The

agreement, the Medicare Federal Health Care Provider/Supplier Enrollment Application, CMS

Form 855B, contains a certification statement in which the provider agrees, inter alia, that he or

she (a) will abide by Medicare laws, regulations and program instructions, (b) understands that

payment of a claim is conditioned upon the claim and the underlying transaction complying with

such laws, regulations, and program instructions, and (c) will comply with all applicable conditions

of participation in the Medicare program. The provider also agrees not to knowingly present or

cause to be presented a false or fraudulent claim for payment to Medicare, and will not submit

claims with deliberate ignorance or reckless disregard of their truth or falsity.

       32.       In October 2015, Johnson Medical submitted a signed CMS Form 855B containing

these representations. This form was signed by Dr. Cheryl Johnson (“Dr. Johnson”), a physician

who served as the medical director for Campbell.

       33.       This form, and others, falsely indicated that Dr. Johnson was the sole owner of

Johnson Medical. This misrepresentation was aimed to ensure that Johnson Medical could bill

Medicare for a greater range of services than those that could be billed just by practicing

chiropractors.

       34.       In reality, though, An managed the entity and controlled the profits it earned.

       35.       While An did not sign the CMS Form 855, she caused its submission. The form

was shipped via FedEx on October 28, 2015 with an envelope showing that it was being sent from

“Suhyun An” with a return address of “1012 Campbell Rd, Houston, TX 77055.”

       36.       In addition, Johnson Medical submitted claims for reimbursement to Medicare

electronically by computer via phone lines. Johnson Medical was required to identify the




                                                   8
      Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 9 of 34




beneficiary, specify the date the services were performed, describe the services performed, and

specify the charge for the services performed. An, along with her staff and outside billing

company, participated in and directed this process and caused the submission of these claims.

       C. Medicare’s Medical Necessity Requirements and Coding Processes

       37.     Medicare reimburses only those services that are “reasonable and necessary.” 42

U.S.C. § 1395y(a)(1)(A). Part B providers also must certify that services are medically necessary.

42 C.F.R. § 424.24(g)(1). In submitting claims to Medicare, providers must certify that the

information on the claim form presents an accurate description of the services rendered and that

the services were reasonably and medically necessary for the patient. Providers must also ensure

that the services they furnish meet professionally recognized standards of care. 42 U.S.C. § 1320c-

5(a)(2).

       38.     To identify the services performed during an office visit, Medicare requires the

provider to use standardized numerical procedure codes known as CPT (“Current Procedure

Terminology”) and Healthcare Common Procedure Coding System (“HCPCS”) codes.

       39.     Providing accurate CPT and HCPCS codes on claims submission forms is material

to and a condition of payment for federal health care programs such as Medicare. See, e.g.,

Medicare Learning Network Fact Sheet, Medicare Billing: 837P and Form CMS-1500.

       40.     These codes are used by Medicare and its contractors to determine whether a

service qualifies for Medicare coverage at all, and, if so, how much should be paid to the provider.

CMS and its contractors routinely deny payment to providers who bill for codes when the criteria

for those codes is not actually met, including when the services are not medically necessary. In

addition, CMS assigns different reimbursement amounts to CPT and HCPCS codes to reflect the

services provided.




                                                 9
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 10 of 34




       41.     CMS and its contractors have issued directives concerning what is, or is not,

medically reasonable and necessary and therefore billable.

       42.     At the highest level, CMS promulgates National Coverage Determinations

(“NCD”), which are determinations of national application by CMS “granting, limiting or

excluding Medicare coverage for a specific medical [item] or service.” 68 Fed. Reg. 55634 at

55635; see also 42 C.F.R. § 405.1060 (stating that the promulgation of an NCD “is a determination

by the Secretary of whether a particular item or service is covered nationally under Medicare”).

       43.     Medicare contractors such as Novitas, each of which have jurisdiction over

particular regions, also issue guidance documents, called “Local Coverage Determinations”

(“LCDs”) or “Local Coverage Articles (“LCAs”), to address whether it is medically proper to bill

under certain codes.

       D. The TRICARE Program

       44.     TRICARE (formerly CHAMPUS) is a federally funded entitlement program for

uniformed service members, retirees, and their families around the world. 10 U.S.C. §§ 1071 to

1110. TRICARE provides health care benefits to eligible beneficiaries.

       45.     The regulatory authority implementing the TRICARE program provides

reimbursement to health care providers applying the same reimbursement scheme and coding

parameters that the Medicare program applies. For example, TRICARE, like Medicare, pays only

for “medically or psychologically necessary services and supplies required in the diagnosis and

treatment of illness and injury.” 32 C.F.R. § 199.4(a)(1)(i).

       46.     Under the TRICARE for Life program, there are beneficiaries who are enrolled in

Medicare and are still eligible for TRICARE (“dual eligible beneficiaries”). For these dual eligible




                                                10
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 11 of 34




beneficiaries, TRICARE is the secondary payor to Medicare. 10 U.S.C. § 1086(d); 32 C.F.R.

§ 199.17(a)(6)(ii)(c).

       47.     TRICARE considers “[b]illings or CHAMPUS claims which involve flagrant and

persistent overutilization of services without proper regard for results, the patient's ailments,

condition, medical needs, or the physician's orders” to be fraud. 32 C.F.R. § 199.9(c)(3).

TRICARE also deems fraudulent any “misrepresentations of dates, frequency, duration, or

description of services rendered[.]” 32 C.F.R. § 199.9(c)(6). Such practices are deemed abusive

and cause financial loss to the United States.

       48.     In June 2012, Johnson Medical Group also submitted a provider certification form

to Wisconsin Physician Services, the contractor responsible for administering TRICARE for Life.

This form, which was signed by Dr. Cheryl Johnson, included a representation that “[i]t is

understood[] and agreed that claims will be submitted for services which are medically indicated

for the proper care of the patient, and the services (where provided by other than a physician or a

dentist) were ordered by the attending physician or dentist and that the services were actually

furnished.” It also included a representation that “I also understand that the making or conspiring

to make a false, fictitious, or fraudulent claim against the United States or one of its Fiscal

Administrators renders such person liable to prosecution under applicable federal law.”

                              V.      FACTUAL ALLEGATIONS

A.     An and Campbell Medical Clinic Falsely Submitted Claims for Electroacupuncture
       Using an Expensive HCPCS Code for “Implantable” Neurostimulators

       49.     An submitted and caused the submission of false claims to Medicare and TRICARE

by billing for the use of “p-stim” devices and obtaining millions of dollars in improper

reimbursements. This billing was false for two reasons.




                                                 11
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 12 of 34




       50.     First, An billed using a code designated specifically for “implantable” devices

when nothing was implanted into patients and no surgery was performed. Second, the p-stim

devices were not billable at all, as they were just acupuncture—which was not covered by

Medicare at the time because it was not medically reasonable or necessary.

              i.    HCPCS code L8679 is restricted to the use of “implantable” devices,
                    and does not cover p-stim devices

       51.     HCPCS code L8679 is defined as the application of an “implantable

neurostimulator, pulse generator, any type.” It is a bundled code, meaning that the code is intended

to reimburse the provider for both the surgery to implant the device and the device itself.

       52.     HCPCS code L8679 is typically billed by providers at around $8,000 to $10,000.

After making adjustments, CMS typically reimburses providers with approximately $6,300 to

$6,500 per submission. If a patient has supplemental TRICARE for Life coverage (often by virtue

of their past military service), TRICARE would pay approximately $1,600 more to cover the

patient’s co-pay.

       53.     These extremely high reimbursement rates reflect the fact that a true “implantable”

device is often expensive, and the implantation of such a device involves surgery.

       54.     For decades, CMS has unequivocally defined what constitutes an implantable nerve

stimulator. In fact, the NCD for Electrical Nerve Stimulators (160.7), which went into effect on

August 7, 1995, stated in no uncertain terms that surgery was required:

       Payment may be made under the prosthetic device benefit for implanted peripheral
       nerve stimulators. Use of this stimulator involves implantation of electrodes around
       a selected peripheral nerve. The stimulating electrode is connected by an insulated
       lead to a receiver unit which is implanted under the skin at a depth not greater than
       1/2 inch.

       Stimulation is induced by a generator connected to an antenna unit which is
       attached to the skin surface over the receiver unit. Implantation of electrodes
       requires surgery and usually necessitates an operating room.


                                                12
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 13 of 34




NCD 160.7 (NCD for Electrical Nerve Stimulators) (emphasis added).

       55.     A subsequent NCD, issued in 2006, provided further guidance with respect to

transcutaneous electrical nerve stimulation (“TENS”) and percutaneous electrical nerve

stimulation (“PENS”). NCD 160.7.1 (NCD for Assessing Patient’s Suitability for Electrical Nerve

Stimulation Therapy). For TENS, the device is attached “to the surface of the skin over the

peripheral nerve to be stimulated” and “is used by the patient on a trial basis.” Id. For PENS, the

diagnostic procedure involves a “needle electrode inserted through the skin” and is “covered only

when performed by a physician or incident to physician’s service.” Id. Both TENS and PENS are

intended to be used on a trial basis, typically for one month, to determine whether an actual

implanted nerve stimulator would provide therapeutic benefit. Id. TENS and PENS are also billed

to Medicare using different codes that pay lower reimbursement rates than L8679.

       56.     That same NCD makes it clear that in-office treatments would not be reimbursable

as PENS or TENS, much less for codes relating to “implantable” devices: “Electrical nerve

stimulation treatments furnished by a physician in his/her office, by a physical therapist or

outpatient clinic are excluded from coverage by § 1862 of [the Medicare Act].” NCD § 160.7.1

(emphasis added).

       57.     In stark contrast, the p-stim devices used by An and Campbell Medical Clinic came

nowhere close to even resembling genuine “implantable” neurostimulators.

       58.     For example, documents indicate that An ordered and used devices such as the P-

Stim, NSS, AnsiStim, Stivax, and Primary Relief.

       59.     All of these devices are functionally identical and work the same way by applying

electric shock to patients’ ears in a process known as electro-acupuncture.

       60.     The devices resemble a hearing aid and do not require “implantation.” Instead, a

provider affixes three small electrodes into a patient’s ear and tapes the device to the skin. This


                                                13
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 14 of 34




process of attaching the p-stim device to a patient’s ear took only a few minutes, and no anesthesia

or surgery of any kind was required. The devices were typically worn by patients for a few days,

or a few weeks, and then thrown away. Patients could not shower with the devices on their ears,

lest they get wet and fall off.

        61.     The devices were typically applied by nurse practitioners who worked at Campbell

Medical Clinic. Nurse practitioners cannot independently perform surgery.

        62.     Indeed, it was so clear that no surgery was being performed that some patients were

appalled when they received explanation of benefits (EOB) forms containing thousands of dollars

in charges to the Medicare program. Some of those patients even contacted Medicare to report

that they believed that An and Campbell Medical Clinic were committing fraud. (As outlined

below, see infra ¶ 83, An worked to limit these complaints by not attempting to collect from

patients the substantial co-pay associated with the procedure.).

        63.     The medical records similarly indicate that surgery was not performed. There was

no record that patients underwent general anesthesia or any actual operation.           Rather, the

application of the p-stim devices to patients’ ears was misleadingly described as a “procedure” and

hyper-technical language was used to make it seem more complicated than in reality.

        64.     This exaggeration in the medical records was intentional. An sought the assistance

of consultants to assist in preparing “SOAP notes” (an acronym for medical records) that could be

copied and pasted over and over into patient records, and emails with these consultants indicate

that she attempted to “bolster” these notes so that claims would be paid.

        65.     Along those same lines, she emailed her fellow chiropractor (and then-husband)

Daniel Ybarra in January 2016 to ask that these SOAP notes be modified to obscure the treatment

that was being provided. In this email, she indicates that the use of the term “p-stim” in medical




                                                14
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 15 of 34




records could be problematic. Instead, she attempts to use the more technical (and scientific-

sounding) term “percutaneous electrical stimulator.”




             ii.   The P-stim devices are not covered by Medicare at all, as they simply
                   provide acupuncture

       66.     As outlined above, the devices used by Defendants were not “implantable” and

therefore did not qualify for reimbursement under HCPCS code L8679. However, their billing

was improper for a separate and independent reason. Specifically, the p-stim devices were not

reimbursable from Medicare at all, as they were used only for acupuncture and were not medically

reasonable or necessary.

       67.     Up until 2020, Medicare did not cover acupuncture treatments because acupuncture

is not a medically necessary treatment. This was a longstanding determination that, like the

determination of what counts as an “implantable” device, had been in place for decades. Only

recently, in January 2020, did CMS allow limited coverage for acupuncture. That limited coverage

was not in place at the time Defendants billed for p-stim. In addition, it applies only where a




                                               15
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 16 of 34




patient has lower back pain, and it in no way authorizes the use of separate and inapplicable codes

like L8679.

       68.     At the time Defendants submitted the claims at issue in this case (2016 to 2018),

the then-applicable NCD for acupuncture (30.3) stated that acupuncture was “of unknown use and

efficacy” and therefore not deemed to be medically reasonable and necessary.

               Although acupuncture has been used for thousands of years in China and
               for decades in parts of Europe, it is a new agent of unknown use and efficacy
               in the United States. Even in those areas of the world where it has been
               widely used, its mechanism is not known.

               [. . .]

                Until the pending scientific assessment of the technique has been
               completed and its efficacy has been established, Medicare reimbursement
               for acupuncture, as an anesthetic or as an analgesic or for other therapeutic
               purposes, may not be made. Accordingly, acupuncture is not considered
               reasonable and necessary within the meaning of § 1862(a)(1) of the Act.

NCD 30.3 (Acupuncture) (emphasis added).

       69.     This guidance was easy to find. For example, below is a screenshot of a page on

Medicare’s website from at least 2018 to January 2020.4




4
      https://web.archive.org/web/20200106212721/https://www.medicare.gov/coverage/acupuncture
(Wayback machine capture showing a screenshot from January 6, 2020).


                                                16
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 17 of 34




       70.         In case there was any doubt, the Medicare contractor responsible for overseeing

Medicare billing in Texas, Novitas, issued specific guidance in August 2016 stating that p-stim

devices (including those used by Defendants) would not qualify for payment of any kind. In a

local coverage article (“LCA”), Novitas stated that:

        “It has come to Novitas’ attention that auricular peripheral nerve stimulation has
        been billed to Medicare using the CPT code 64555. CPT code 64555 is described
        as: Percutaneous implantation of Neurostimulator electrode array; peripheral
        nerve (excludes sacral nerve).

        [. . . ]

        The following devices are listed under the Food and Drug Administration (FDA)
        approval documents as electro-acupuncture devices used for stimulation of
        auricular acupuncture points and as such are non-covered by Medicare in that
        Acupuncture is not a covered Medicare benefit:

                         NeuroStim system/NSS
                         P-stim
                         ANSiStim
                         E-Pulse”

Local Coverage Article A55240 (Auricular Peripheral Nerve Stimulation (Electro-Acupuncture

Device) (emphasis added).

       71.         Although the article applied to another code, 64555, it provided clear guidance that

devices like the ANSiStim should not be billed to Medicare at all and were not reimbursable

because they simply provided “electro-acupuncture” and “Acupuncture [was] not a covered

Medicare benefit.”

       72.         An cannot claim that she simply did not know this guidance existed. Rather, as

outlined below, infra ¶ 100, An was specifically made aware of this guidance (including the LCA)

yet chose to ignore it and continue billing.




                                                    17
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 18 of 34




       B. An Knew (Or, At a Minimum, Recklessly Disregarded) Her Billing Was
          Improper, Yet She Sought to Earn as Much Money as Possible

       73.       As explained above, supra ¶ 26, the FCA applies whenever someone submits false

claims to the federal government “knowingly.” 31 U.S.C. § 3729(b). However, the FCA does not

require specific intent to defraud, and knowledge of a claim’s falsity may be shown through (i)

actual knowledge, (ii) deliberate ignorance, or (iii) reckless disregard. Id.

       74.       An’s conduct demonstrates that she knew that it was improper to bill L8679 for p-

stim devices when she submitted claims to the federal government. At minimum, though, she

recklessly disregarded countless red flags so that she could receive as much money as possible.

                i.   An could not reasonably view p-stim devices as “implantable” or expect
                     them to legitimately earn over $6,000 in reimbursement

       75.       On its face, the plain language of the L8679 code is clear. The code applies to

“implantable” neurostimulators. No reasonable medical provider could maintain that devices such

as the Stivax, PSTIM, NSS, ANSiStim, or Primary Relief were implantable. Indeed, the simplest

of inquiries would have led An to NCD 160.7, which states that an implantable device requires

surgery. See supra ¶ 54.

       76.       This conclusion is backed up by common sense. For example, the ANSiStim device

utilizes a 9-volt battery, which is taped to patients’ ears or shoulders using adhesive. The only

thing that is inserted into the skin at all are the small electrodes. Those electrodes were fitted in

such a way that they could fall off, and it is not uncommon for the device to fall off while a wearer

is in the shower or performing other similar activities. The other p-stim devices were functionally

no different.

       77.       The process to insert these electrodes takes just minutes and is simple enough that

it was performed by nurses or other clinic staff. In fact, emails collected during the government’s




                                                 18
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 19 of 34




investigation indicate that employees of the Campbell Medical Clinic learned how to use the

devices by watching a video on YouTube.

         78.   For example, in January 2016, a sales representative wrote to An and mentioned

that “the therapy is extremely easy to complete as most in person trainings won’t take longer than

10-15 minutes with the health care professional.” That email also contained a YouTube link with

a “basic training video.”




         79.   Similarly, the disparity between the cost of the devices and the reimbursements

received should have put An on notice that it was improper to bill L8679. Documents collected

through the government’s investigation indicate that An typically paid a few hundred dollars per

device. In stark contrast, Medicare typically reimbursed Campbell at over $6,000 per claim. And,

if a patient had TRICARE for Life, Campbell would also receive approximately $1,600 more per

claim.




                                               19
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 20 of 34




       80.     In other words, the Defendants were being paid thousands of dollars for just a few

minutes (at most) of work.

       81.     This surprised and disturbed multiple patients, some of whom complained to

Medicare after they received explanation of benefit (EOB) forms showing thousands of dollars in

charges for what they thought was a virtually worthless service.

       82.     Other patients called Campbell Medical Clinic staff directly to complain about the

charges and were told that the charges were being billed because, effectively, that’s just what

Medicare pays for.

       83.     An worked to limit complaints like these and make sure patients were kept in the

dark. Although Medicare imposes a co-pay of approximately $1,600 for every claim submitted

using L8679, Campbell Medical Clinic did not attempt to collect this co-pay from patients who

did not have supplemental insurance (like that provided by TRICARE for Life). Otherwise,

patients would have balked—because, of course, they were not receiving surgery or anything

worth close to that amount.

             ii.   An’s primary aim was to take advantage of Medicare reimbursement

       84.     An was drawn to the opportunity to make such substantial sums of money with

minimal effort.

       85.     Indeed, from the very beginning, she was focused on whether the device would be

profitable—not whether it actually worked. On January 6, 2016, An sent an email to billing

representative Courtney Mizner to note that she was considering billing L8679 for the p-stim

device. She noted that “the reimbursement potential is GREAT.”

       86.     On January 18, 2016, An again wrote Mizner and stated that she had “a friend here

who has [M]edicare, and she’s allowing me to bill a test run to medicare.”




                                               20
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 21 of 34




        87.     When that test claim was initially unsuccessful, An stated that she would not use

the devices if they would not be paid. In a February 4, 2016 email to a sales representative, she

noted that “[i]f this doesn’t get paid, I am going to have to return the remaining units.” In other

words, the products were not being used for their own sake and they were only going to be given

to patients if An could use them to make extra money.

        88.     Ultimately, the test claim was paid. In a March 6, 2016 email to a self-interested

“compliance consultant” named Timothy Warren (who is discussed below, infra ¶ 91), An noted,

“after [ . . .] trial and error” the claim “did get processed for a bit over $8000 as you said.” In this

same email, An also observed that she could “prescribe a lot of pstim a week” because she had a

“fairly large [population of] [M]edicare recipients in my office.” She said that she planned to

calibrate the “conservative number” of p-stim claims that she would bill in order to seek a

goldilocks approach—enough to make significant amounts of money, but not too many to land her

on the government’s “audit radar.” An also knew her scheme was fraudulent and likely would

cause Medicare to review her claims, so she proactively asked Timothy Warren “what is your fee,



                                                  21
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 22 of 34




to make my office audit ready?” Essentially, An was seeking to make the Defendants’ medical

records false so that they would appear on their face to support the L8679 claims.




             iii.   An was warned numerous times that it was fraudulent to bill L8679
                    without performing surgery

       89.      As her stated aim to stay off the government’s “audit radar” makes clear, An was

well aware that billing L8679 for p-stim devices was improper. Indeed, An was warned over and

over that the government would want its money back if it knew that the claims were false.

       90.      From the very beginning, in December 2015, An noted that her own research

indicated that p-stim could not be billed under code L8679. In a December 24, 2015 email to a

sales representative, she stated that she was “reading many conflicting articles on billing PSTIM,

how it really shouldn’t be billed.” She added that she “[a]lso spoke to a few people who told me

it should not be billed to Medicare” and that she was “[h]esitant to do it.”

       91.      After that message, the sales representative selling the p-stim devices to An put her

in touch with Warren, who would act as a “compliance” consultant. Warren was not an attorney




                                                 22
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 23 of 34




who provided legal advice. Instead, he was a fellow chiropractor who touted his services providing

coding advice for a monthly fee and claimed on LinkedIn that he “work[ed] hard to teach

chiropractors how to improve the amount of money they collect and get to keep.”

       92.     In a December 30, 2015 message, An told Warren that “I’ve been reading about

this much and many policies specifically stat[e] pstim [is] something investigational [i.e., not

covered].” She asked, “You feel confident that if I were to be audited, [I] would be able to

successfully defend this code[]?”

       93.     Just weeks later, An found a CMS public meeting agenda where a party had

requested that a HCPCS code be created for electro-acupuncture devices like p-stim so that they

could be billed. The notes for this meeting state in no uncertain terms that there is no need to

create a code for providers to use to bill for electro-acupuncture devices like the p-stim, because

“[b]ased on our preliminary benefit category analysis, we believe that there would be no Medicare

payment for these items.”

       94.     An forwarded this agenda to Warren on January 11, 2016. She stated that “I just

fo[u]nd this article, from last year[]” and asked him to “[l]ook [at] item #14.” In response, Warren

noted that “[t]hey have not acted on that item yet [and] when they do I will use the code that they

come up with.” He added that “[u]ntil that time I am still recommending the coding I discussed

last week.”

       95.     Just days later, on January 14, 2016, the CEO of An’s billing company, Courtney

Mizner, wrote An to voice her concern with the use of L8679. Mizner noted, “My biggest thing

is your product actually ‘implanted?[’] Because that is what all this calls for [sic] that I’m reading.”

That day, An gave Mizner a call and followed up with another email to indicate that she would be

using a friend for a “test run” of a claim to Medicare. See supra ¶ 86.




                                                  23
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 24 of 34




       96.     Yet again, on January 27, 2016, Mizner sent an email to An attaching an article and

voicing her “concerns” with the use of L8679. She noted that “even if [L8679] passed initial

medical records review, [] if a detailed audit was performed they may want money back.”

       97.     Instead of listening to these concerns, An worked with Warren and her staff to beef

up and (in her own words) “bolster” the medical records that she kept for these patients.

       98.     As the dollars racked up, so did the red flags and warnings. On June 7, 2016,

another representative of An’s billing company sent her an email noting that the use of L8679 was

being referred to as “possible fraud” and that “most carriers interpret ‘implant’ as being a surgical

procedure way beyond an ‘insertion’ of needles.”




       99.     The concerns materialized into concrete guidance from Medicare contractors. As

discussed above, in August 2016 a Medicare contractor issued an LCA explaining to providers

that electro-acupuncture devices were not covered by Medicare. See supra ¶ 70.

       100.    Mizner brought the LCA to An’s attention on September 10, 2016. In an email to

multiple clients attaching the article, Mizner wrote that “[w]e had stated that this was a gray-area

service, did not necessarily meet full code definition, and would likely be looked into by Medicare


                                                 24
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 25 of 34




in upcoming months.” Mizner added that the guidance made it clear that p-stim devices “should

be billed under another code and will be non-covered.”

       101.    One week later, on September 17, 2016, An’s then-husband and coworker, Daniel

Ybarra, wrote her to express concern about their continued practice of billing Medicare for p-stim

devices. Ybarra noted that devices like the ANSiStim were classified as acupuncture, which was

not covered by Medicare. He noted that he felt that “we are dispensing a device not approved by

Medicare [and] billing under an incorrect CPT code backed by false medical documentation.”




       102.    In response, An made it clear that she did not want to change anything about her

practices or inform Medicare. She forwarded Ybarra’s message to her office manager, Samantha

Orellana, and wrote that “I hope this mo fo didn’t send or do anything” and that “I feel like killing

him right now.”




                                                 25
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 26 of 34




       103.   Even Warren, who coached An on how to bill the devices, noted that they were not

billable. On May 11, 2017, An emailed Warren to note that the FDA classified the Stivax device

as “electro acupuncture.”




       104.   In response, Warren agreed and noted that the devices were “not 100% compliant.”




       105.   Nevertheless, An continued to submit millions of dollars’ worth of claims to

Medicare and TRICARE.

       C. Examples of Claims Submitted by Defendants Under Code L8679

       106.   Ultimately, An and the Campbell Medical Clinic falsely submitted Code L8679 on

at least 666 claims to the Medicare program and received at least $3,886,119.06 in payment. An

also submitted 31 claims to TRICARE and received at least $50,105.47 in payment.



                                             26
    Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 27 of 34




       107.   Some examples of the false claims that An and the Campbell Medical Clinic

submitted are below:

              a. On July 12, 2016, August 1, 2016, August 24, 2016, September 7, 2016, and

                 September 21, 2016, Patient E.S. received electro-acupuncture at the Campbell

                 Medical Clinic. For all five of those visits, Johnson Medical submitted a claim

                 to Medicare under code L8679 and received $6,281.85 in payment per claim.

              b. On May 15, 2017, June 7, 2017, June 21, 2017, July 5, 2017, and August 1,

                 2017, Patient C.D. received electro-acupuncture at the Campbell Medical

                 Clinic. For all five of those visits, Johnson Medical submitted a claim to

                 Medicare under code L8679 and received $6,325.82 in payment per claim.

              c. On December 7, 2016 and December 20, 2016, Patient A.R. received electro-

                 acupuncture at the Campbell Medical Clinic. For each of those two visits,

                 Johnson Medical submitted a claim to Medicare and received $6,281.85 in

                 payment per claim.

              d. On June 15, 2017, Patient J.O. received electro-acupuncture at the Campbell

                 Medical Clinic. For that visit, Johnson Medical submitted a claim to Medicare

                 and received $6,325.82 in payment.

              e. On April 10, 2017, May 1, 2017, May 22, 2017, June 5, 2017, and June 19,

                 2017, Patient B.C. received electro-acupuncture at the Campbell Medical

                 Clinic. For each of those five visits, Johnson Medical submitted a claim to

                 Medicare and received $6,325.82 in payment per claim. Johnson Medical also

                 submitted a claim for each visit to TRICARE for this service and received

                 $1,613.73 per claim.




                                             27
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 28 of 34




       108.    All of these claims, and other claims submitted under code L8679, were materially

false and should not have been submitted to Medicare or TRICARE.

       109.    An, acting along with members of her staff and outside billing companies,

submitted or caused to be submitted these false claims. As outlined in detail above, An carefully

selected the codes to be used and directed that those particular codes would be submitted in

connection with electro-acupuncture services. An corresponded with billing companies and even

directed the use of “test” claims to Medicare. See supra ¶ 86.

       110.    In addition, An reaped the benefits of the reimbursement from these claims. The

money that was received by Johnson Medical Group was transferred to Campbell Medical Clinic.

Funds from Campbell Medical Clinic were used to fund An’s lifestyle, which included multiple

luxury vehicles (e.g., BMWs and a Tesla that she purchased after she was aware of the

government’s investigation), a million-dollar home, and other perks.

                                    CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
                              Against An and Johnson Medical
                   False Claims Act: Causing and Presenting False Claims
                                  31 U.S.C. § 3729(a)(1)(A)

       111.    The United States realleges and incorporates by reference all allegations set out in

all paragraphs of this intervened complaint.

       112.    During the relevant time period, Defendants An and Johnson Medical presented or

caused to be presented, materially false and fraudulent claims for payment or approval to the

United States. Specifically, An and Johnson Medical submitted claims to Medicare and TRICARE

under HCPCS code L8679 (implantable neurostimulator, pulse generator, any type) and received

reimbursement despite the fact that the services rendered to patients (a) did not qualify for that




                                                28
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 29 of 34




code because there was no implantation of any device; and (b) were not reimbursable at all, as they

were just electro-acupuncture.

       113.    These false claims were material to the United States’ payment decisions. Had the

United States known that the services provided by An and Johnson Medical did not qualify for

reimbursement, the United States would not have paid the claims.

       114.    An and Johnson Medical presented or caused to be presented such claims with

actual knowledge of their falsity, or with reckless disregard or deliberate ignorance of whether or

not they were false.

       115.    Because of An’s and Johnson Medical’s acts, the United States sustained damages

in an amount to be determined at trial, and, as a result, the United States is entitled to treble

damages under the FCA, plus all civil penalties authorized by law. An and Johnson Medical are

jointly and severally liable to the United States for these damages and penalties.

                             SECOND CAUSE OF ACTION
                            Against An and Johnson Medical
      False Claims Act: Using False Records and Statements Material to False Claims
                                31 U.S.C. § 3729(a)(1)(B)

       116.    The United States realleges and incorporates by reference all allegations set out in

all paragraphs of this intervened complaint.

       117.    Defendants An and Johnson Medical knowingly made, used, or caused to be made

or used, false records or statements material to false or fraudulent claims.

       118.    These false records and statements include, but are not limited to, An’s and Johnson

Medical’s agreements, representations, and certifications made in their Medicare and TRICARE

provider enrollment forms and false and misleading representations on claim forms submitted to

Medicare.




                                                 29
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 30 of 34




       119.    An and Johnson Medical made or used, or caused to be made or used, such false

records or statements with actual knowledge of their falsity, or with reckless disregard or deliberate

ignorance of whether or not they were false.

       120.    These false records and statements were material to the United States’ payment

decisions. Had the United States known that the services provided by An and Johnson Medical

did not qualify for reimbursement, the United States would not have paid the claims.

       121.    Because of An’s and Johnson Medical’s acts, the United States sustained damages

in an amount to be determined at trial, and, as a result, the United States is entitled to treble

damages under the FCA, plus all civil penalties authorized by law. An and Johnson Medical are

jointly and severally liable to the United States for these damages and penalties.

                              THIRD CAUSE OF ACTION
                            Against An and Johnson Medical
  False Claims Act: Using False Records and Statements Material to an Obligation to Pay
                                31 U.S.C. § 3729(a)(1)(G)

       122.    The United States realleges and incorporates by reference all allegations set out in

all paragraphs of this intervened complaint.

       123.    During the relevant time period, Defendants An and Johnson Medical made and

used or caused to be made or used false records or statements, including their Medicare and

TRICARE enrollment agreements, material to an obligation to pay or transmit money to the United

States, or knowingly concealed, avoided, or decreased on obligation to pay or transmit money to

the United States. Among other things, An and Johnson Medical knowingly retained and failed to

repay reimbursements from Medicare and TRICARE for claims paid under code L8679 to which

they were not entitled.

       124.    An and Johnson Medical made or caused such false records or statements with

actual knowledge of their falsity, or with reckless disregard or deliberate ignorance of whether or



                                                 30
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 31 of 34




not they were false. An and Johnson Medical further concealed and avoided their obligation to

repay money to the United States with knowledge of these obligations, or reckless disregard or

deliberate ignorance of these obligations.

       125.    These false records and statements were material to the United States’ payment

decisions. Had the United States known that the services provided by An and Johnson Medical

did not qualify for reimbursement, the United States would not have paid the claims and would

have sought to recoup these funds—as it is doing now.

       126.    Because of An’s and Johnson Medical’s acts, the United States sustained damages

in an amount to be determined at trial, and, as a result, the United States is entitled to treble

damages under the FCA, plus all civil penalties authorized by law. An and Johnson Medical are

jointly and severally liable to the United States for these damages and penalties.

                                 FOURTH CAUSE OF ACTION
                                 Against An and Johnson Medical
                                      Common Law Fraud

       127.    The United States realleges and incorporates by reference all allegations set out in

all paragraphs of this intervened complaint.

       128.    During the relevant time period, Defendants An and Johnson Medical presented or

caused to be presented, materially false and fraudulent claims for payment or approval to the

United States. Specifically, An and Johnson Medical submitted claims to Medicare and TRICARE

under HCPCS code L8679 (implantable neurostimulator, pulse generator, any type) and received

reimbursement despite the fact that the services rendered to patients (a) did not qualify for that

code because there was no implantation of any device; and (b) were not reimbursable at all, as they

were just electro-acupuncture.




                                                31
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 32 of 34




       129.    An and Johnson Medical presented these claims with the intent to deceive and

induce the United States into paying these claims.

       130.    The United States relied on the materially false representations made by An and

Johnson Medical and took action in reliance upon those representations, including paying money

to which An and Johnson Medical were not entitled.

       131.    Because of An’s and Johnson Medical’s acts, the United States sustained damages

in an amount to be determined at trial, and, as a result, the United States is entitled to compensatory

damages consisting of the total amount paid as a result of the fraudulent claims, plus interest and

other compensatory or punitive damages to be determined at trial.

                                 FIFTH CAUSE OF ACTION
                                Against An and Johnson Medical
                                  Payment by Mistake of Fact

       132.    The United States realleges and incorporates by reference all allegations set out in

all paragraphs of this intervened complaint.

       133.    As a result of the conduct described above, the United States paid An and Johnson

Medical federal funds under the Medicare and TRICARE programs to which they were not

entitled. The United States paid An and Johnson Medical money for implantable neurostimulators

without knowing that An and Johnson Medical did not actually implant any devices into patients

or that An and Johnson Medical were performing services that were not reimbursable at all.

       134.    An and Johnson Medical are liable for damages to the United States for the total

amount of the payments made in error to Defendants by the United States.




                                                  32
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 33 of 34




                                   SIXTH CAUSE OF ACTION
                                      Against All Defendants
                                       Unjust Enrichment

        135.    The United States realleges and incorporates by reference all allegations set out in

all paragraphs of this intervened complaint.

        136.    Defendants An, Johnson Medical, and Campbell Medical Clinic claimed, received,

and retained the benefit of federal money from the Medicare and TRICARE programs, intended

as reimbursement for legitimate implanted neurostimulators that would have been appropriately

billed under code L8679, although the services offered by Defendants were not reimbursable under

that code (or at all).

        137.    Defendants have been unjustly enriched with money from the United States, which

they should not in equity and good conscience be permitted to retain. The United States is entitled

to the return of all payments made by Medicare and TRICARE where Defendants improperly

billed L8679.

                                     PRAYER FOR RELIEF

        WHEREFORE, the United States demands and prays that judgment be entered as follows

against the Defendants:

        138.    On the First, Second, and Third Counts under the False Claims Act, against An and

Johnson Medical for the amount of the United States’ damages, trebled as required by law, and

such civil penalties as are authorized by law, together with all such further relief as may be just

and proper.

        139.    On the Fourth Count for common law fraud, the damages sustained by the United

States plus interest, costs, expenses, and other compensatory or punitive damages to be determined

at trial, together with all such further relief as may be just and proper.




                                                  33
     Case 4:21-cv-00784 Document 1 Filed on 03/10/21 in TXSD Page 34 of 34




        140.     On the Fifth Count for payment by mistake, against An and Johnson Medical Group

for the damages sustained and/or amounts by which An and Johnson Medical were paid by mistake

or by which An and Johnson Medical retained illegally-obtained funds, plus interest, costs, and

expenses, together with all such further relief as may be just and proper.

        141.     On the Sixth Count for unjust enrichment, against all three Defendants (An,

Johnson Medical, and Campbell Medical Clinic) for the damages sustained and/or amounts by

which the Defendants were unjustly enriched or by which the Defendants retained illegally-

obtained funds, plus interest, costs, and expenses, together with all such further relief as may be

just and proper.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the United States requests a

trial by jury.

        March 10, 2021                        Respectfully submitted,

                                              JENNIFER B. LOWERY
                                              Acting United States Attorney


                                      By:     /s/ Brad R. Gray
                                              BRAD R. GRAY
                                              Assistant United States Attorney
                                              Attorney-in-Charge
                                              Southern District Bar Number: 2827958
                                              Texas Bar Number: 24097759
                                              1000 Louisiana, Suite 2300
                                              Houston, Texas 77002
                                              Phone: (713) 567-9599
                                              Fax: (713) 718-3303
                                              Brad.Gray@usdoj.gov

                                              Counsel for the United States of America




                                                34
